DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). 
Claims 1-9 and 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11/106,463. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application claims a broader scope from the ‘463 patent. In particular, both inventions are directed to interrupt logic and use of interrupt event context stack pointer register for base address register in processor. The selection between program counter register and the ECSP is expected as the program counter register is inherently used during normal program execution, and the ECSP is used during interrupt events. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: The claim feature of processor selects event context stack pointer register including an address and nested interrupt counter to determine a base address register in response to interrupt event during memory access request as required in independent 1 and 11.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See M.P.E.P 707.05(c).
US 9,652,241 discloses select base register values for different memory access modes.
US 3,560,935 discloses use of base register in interrupt processings.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182